

CHINA PRECISION STEEL, INC.
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
January 1, 2007 (the “Effective Date”), by and between CHINA PRECISION STEEL,
INC., a Delaware corporation (along with its successors and assigns, the
“Company”), and WO HING LI (“Executive”).
 
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue his employment with the Company, on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the Company and Executive agree as
follows:
 
1.           Employment.
 
(a)           Term.  Subject to the terms hereof, Executive’s employment
hereunder shall commence as of the Effective Date and continue until terminated
by Executive or by the Company pursuant to Section 3 of the Agreement (such
period, the “Employment Period”).
 
(b)           Position and Duties.  During the Employment Period, Executive will
serve as the Company’s Chief Executive Officer and President, and Executive
shall report directly to the Company’s Board of Directors (the “Board”) and any
committees thereof.  Executive will have the responsibilities, duties and
authority commensurate with the position of Chief Executive Officer and
President, and Executive will perform such other services of an executive nature
as may be prescribed from time to time by the Board.  During the Employment
Period, Executive shall devote his full business time and efforts to the
performance of his duties hereunder.  For the duration of the Employment Period,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
written approval of the Board, which approval will not be unreasonably withheld;
provided, however, that Executive may, without the approval of the Board, serve
in any capacity with any civic, educational or charitable organization, subject
to Executive’s obligations under this Agreement.
 
During the Employment Period, upon and subject to proper election and
appointment by the shareholders of the Company, Executive will serve as a member
of the Company’s Board until such time as Executive resigns or is properly
removed as a member of the Board in accordance with the Company’s Articles of
Incorporation and/or By-laws.  Compensation, if any, fees and/or benefits paid
to Executive for service as a member of the Board and any committee thereof
shall be established by the Compensation Committee of the Board (the
“Compensation Committee”) from time to time.
 
2.           Compensation.
 
(a)           Base Salary.  During the Employment Period, the Company will pay
Executive a base salary at the annual rate of One Hundred and Forty Thousand
Dollars ($140,000), which amount will be reviewed annually and subject to
adjustment in the good faith discretion of the Board (or the Compensation
Committee), including without limitation, discretionary cost of living
adjustments (as adjusted from time to time, the “Base Salary”).  The Base Salary
will be payable in substantially equal installments in accordance with the
Company’s payroll practices as in effect from time to time.
 
 

--------------------------------------------------------------------------------

 

(b)           Annual Bonus.  During the Employment Period, based on Executive’s
performance relative to fixed targets set by the Compensation Committee in its
sole discretion, and subject to the overall performance of the Company,
Executive will be eligible to receive annual incentive bonuses, in the form of
cash or equity securities of the Company as may be determined by the
Compensation Committee from time to time.
 
(c)           Vacation.  During the Employment Period, Executive will be
entitled to three weeks paid vacation in each calendar year (to be taken at such
times and in such number of days as Executive and the Company shall mutually
agree), in accordance with the Company’s policies for its senior executives as
in effect from time to time.  Any accrued unused vacation may be carried over
from one year to the following year, provided that no more than five weeks
vacation may be carried over at any time.
 
(d)           Benefits.  During the Employment Period, Executive (and his
eligible dependents) will be entitled to participate in the same manner as the
Company’s other senior executives in any employee benefit plans which the
Company provides or may establish for the benefit of its senior executives
generally; provided that the Company reserves the right to terminate or amend
any of its employee benefit plans and programs at any time.
 
(e)           Reimbursement of Expenses.  During the Employment Period, the
Company will reimburse Executive for all out-of-pocket business expenses that
are incurred by him in furtherance of the Company’s business in accordance with
the Company’s policies with respect thereto as in effect from time to time.
 
3.           Termination. Executive’s employment hereunder will terminate upon
the first to occur of the following:
 
(a)           Executive’s death;
 
 
(b)
Termination by the Company in the event of Executive’s Disability (as defined
below);

 
(c)           Termination by the Company for Cause (as defined below);
 
(d)           Termination by the Company without Cause; or
 
 
(e)
Termination by Executive, with or without Good Reason (as defined below).

 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Cause” means: (i) Executive’s conviction of, or plea of nolo contendere to, a
felony, or a crime involving dishonesty, disloyalty or moral turpitude; (ii)
Executive’s willful disloyalty or deliberate dishonesty; (iii) the commission by
Executive of an act of fraud or embezzlement against the Company; (iv)
Executive’s failure to use his good faith efforts to perform in all material
respects such duties as are contemplated by this Agreement, or to follow any
lawful direction of the Board or any committee thereof; (v) Executive’s gross
negligence in the performance of his duties hereunder; or (vi) a material breach
by Executive of any provision of this Agreement or of any Company policy, which
breach is not cured within thirty (30) days after delivery to Executive by the
Company of written notice of such breach.  Any determination of “Cause” shall be
made in good faith by a majority vote of the Board in its sole discretion.

 
2

--------------------------------------------------------------------------------

 

“Disability” means Executive’s mental, physical or other disability, the
condition of which renders him incapable of performing his obligations under
this Agreement for a period of ninety (90) consecutive days or an aggregate of
one hundred and twenty (120) days (whether or not consecutive) in any 12-month
period.  Any determination of “Disability” shall be made in good faith by a
majority vote of the Board in its sole discretion.
 
“Good Reason” means, without Executive’s consent: (i) a material diminution in
Executive’s Base Salary; (ii) a material diminution in Executive’s
responsibilities, duties or authority as the Chief Executive Officer and
President of the Company, which causes Executive’s position with the Company to
have less responsibility or authority than Executive’s position immediately
prior to such change, provided that any such change is not in connection with
the termination of Executive’s employment with the Company; or (iii) a material
breach by the Company of the terms or conditions of this Agreement; provided
however, if any of the conditions described in subsections (i)-(iii) above
occur, Executive is required to provide written notice of such condition to the
Board within sixty (60) days of the initial occurrence of the condition, and,
following such written notice,  the Company shall then have thirty (30) days to
remedy such condition, before the existence of any such condition (which is not
otherwise remedied by the Company) shall constitute “Good Reason.”
 
4.           Termination Procedures; Effect of Termination.
 
(a)           Notice of Termination. Any termination of Executive’s employment
by the Company or Executive (other than termination on account of Executive’s
death) shall be communicated by written notice (a “Notice of Termination”) to
the other party hereto in accordance with Section 7(a) below, which notice shall
indicate the specific termination provision in Section 3 of this Agreement
relied upon and, if termination is by the Company for Cause or by Executive for
Good Reason, the specific reasons therefore.
 
(b)           Date of Termination.  As used herein, “Date of Termination” shall
mean: (i) if Executive’s employment is terminated as a result of Executive’s
death, the date of Executive’s death; (ii) if Executive’s employment is
terminated by reason of Executive’s Disability, on the date Notice of
Termination is given or such later date specified in the Notice of Termination
as the effective date of termination; (iii) if Executive’s employment is
terminated by the Company for Cause, on the date Notice of Termination is given
or such later date specified in the Notice of Termination as the effective date
of termination; (iv) if Executive’s employment is terminated by the Company
without Cause, such date which is specified in the Notice of Termination as the
effective date of termination; and (v) if Executive’s employment is terminated
by Executive, with or without Good Reason, such date which is specified in the
Notice of Termination as the effective date of termination, which date shall be
at least thirty (30) days, but not more than one hundred and eighty (180) days,
following the date the Notice of Termination is given, unless the Company
demands an earlier termination date in its sole discretion (which demand will
not be deemed to be a termination “without Cause” for purposes of this
Agreement).
 
(c)           Compensation Upon Termination.
 
(i)           At any time that Executive’s employment is terminated, the Company
will pay the Accrued Obligations (as defined below) to Executive (or to his
estate or legal representative, if applicable) on or promptly following the Date
of Termination, in accordance with applicable law.  For purposes of this
Agreement, “Accrued Obligations” means (A) the portion of Executive’s Base
Salary as has accrued up through the Date of Termination which Executive has not
yet been paid, (B) an amount equal to the value of Executive’s accrued unused
vacation days, and (C) the amount of expenses incurred by Executive on behalf of
the Company prior to the Date of Termination and not yet reimbursed as of such
date.
 
 
3

--------------------------------------------------------------------------------

 

(ii)           In addition to the Accrued Obligations, if Executive’s employment
is terminated by the Company without Cause or by Executive for Good Reason (and
other than due to Executive’s death or Disability), then in exchange for
Executive’s timely execution and delivery to the Company of the Release required
by Section 4(d) below, the Company will pay to Executive a severance payment
equal to six (6) months of his then current Base Salary, payable in six equal
installments over the six-month period immediately following the Date of
Termination in accordance with the Company’s regular payroll schedule.
 
(iii)           If within twelve (12) months following a Change of Control (as
defined below), Executive's employment terminates without Cause or by Executive
for Good Reason (and other than due to Executive’s death or Disability) (each, a
“Covered Termination”), the vesting and exercisability of fifty percent (50%) of
Executive's stock options that are unvested at the time of the Covered
Termination shall accelerate and immediately become vested and exercisable as of
such date, and such options shall be exercisable for a period of twelve (12)
months following such date, but in no case beyond the relevant expiration dates
of such options.  For purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred if (A) a tender offer shall be made and consummated for
the ownership of more than 50% of the outstanding voting securities of the
Company, (B) the Company shall be merged or consolidated with another
corporation or entity and as a result of such merger or consolidation less than
50% of the outstanding voting securities of the surviving or resulting
corporation or entity shall be owned in the aggregate by former shareholders of
the Company, as the same shall have existing immediately prior to such merger or
consolidation, (C) the Company shall sell, lease, or otherwise dispose of, all
or substantially all of its assets to another corporation or entity which is not
a wholly-owned subsidiary, or (D) a person, within the meaning of Section
3(a)(9) or Section 13(d)(3) (as in effect on the date hereof) of the Securities
Exchange Act of 1934 shall acquire more than 50% of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially, or of
record).
 
Notwithstanding any other provision with respect to the timing of payments under
this Section 4(c), if, at the time of Executive’s termination, Executive is
deemed to be a “specified employee”  (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and any successor statute,
regulations and guidance thereto (“Section 409A”) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A, any
payments to which Executive may become entitled under this Section 4(c) which
are subject to Section 409A (and not otherwise exempt from its application) will
be withheld until the first business day of the seventh month following the Date
of Termination, at which time Executive shall be paid an aggregate amount of any
withheld payments otherwise due under this Section 4(c), as applicable.
 
(d)           Release. Executive agrees, if his employment is terminated under
circumstances entitling him to any payments under Section 4(c) of this
Agreement, that in consideration for such payments as described in Section 4(c),
Executive will execute and promptly deliver to the Company, a general release
(the “Release”) in form and substance acceptable to the Company, through which
Executive releases the Company from any and all claims, known or unknown that
Executive may have against the Company, and any subsidiary or related entity,
their officers, directors, employees and agents, as may relate to or arise out
of his employment relationship or the termination thereof (excluding claims
Executive may have under any “employee pension plan” as described in Section
3(3) of ERISA or under this Agreement).
 
5.           Certain Covenants of the Executive.  Executive acknowledges that:
(i) his work for the Company and its subsidiaries and affiliates, will bring him
into close contact with many confidential affairs, documents, and information
not readily available to the public; and (ii) the covenants contained in this
Section 5 will not involve a substantial hardship upon his future livelihood. In
order to induce the Company to enter into this Agreement, the Executive
covenants and agrees that:
 
 
4

--------------------------------------------------------------------------------

 

(a)           Non-Compete. During the Term and for a period of twelve (12)
months following the termination of Executive’s employment with the Company or
any of its subsidiaries or affiliates (the “Restricted Period”), Executive shall
not, directly or indirectly, (i) in any manner whatsoever engage in any capacity
with any business competitive with the Company, any of its subsidiaries or any
of its affiliates (the “Company’s Business”) for Executive’s own benefit or for
the benefit of any person or entity other than the Company or such subsidiary or
affiliate; or (ii) have any interest as owner, sole proprietor, shareholder,
partner, lender, director, officer, manager, employee, consultant, agent or
otherwise in any business competitive with the Company’s Business; provided,
however, that Executive may hold, directly or indirectly, solely as an
investment, not more than two percent (2%) of the outstanding securities of any
person or entity which are listed on any national securities exchange or
regularly traded in the over-the-counter market notwithstanding the fact that
such person or entity is engaged in a business competitive with the Company’s
Business. In addition, during the Restricted Period, Executive shall not develop
any property or invention for use in the Company’s Business on behalf of any
person or entity other than the Company, its subsidiaries and affiliates.
 
(b)           Confidential Information. During the Restricted Period, Executive
shall not, directly or indirectly, disclose to any person or entity who is not
authorized by the Company or any subsidiary or affiliate to receive such
information, or use or appropriate for his own benefit or for the benefit of any
person or entity other than the Company or any subsidiary or affiliate, any
documents or other papers relating to the Company’s Business or the customers of
the Company or any subsidiary or affiliate, including, without limitation,
files, business relationships and accounts, pricing policies, customer lists,
computer software and hardware, or any other materials relating to the Company’s
Business or the customers of the Company or any subsidiary or affiliate or any
trade secrets or confidential information, including, without limitation, any
business or operational methods, drawings, sketches, designs or product
concepts, know-how, marketing plans or strategies, product development
techniques or plans, business acquisition plans, financial or other performance
data, personnel and other policies of the Company or any subsidiary or
affiliate, whether generated by Executive or by any other person, except as
required in the course of performing his duties hereunder or with the express
written consent of the Company; provided, however, that the confidential
information shall not include any information readily ascertainable from public
or published information, or trade sources (other than as a direct or indirect
result of unauthorized disclosure by Executive).
 
(c)           Employees of and Consultants to the Company. During the Restricted
Period, Executive shall not, directly or indirectly (other than in furtherance
of the business of the Company), initiate communications with, solicit,
persuade, entice, induce or encourage any individual who is then or who has been
within the 12-month period preceding Executive’s termination of employment with
the Company, an employee of or consultant to the Company or any of its
subsidiaries or affiliates to terminate employment with, or a consulting
relationship with, the Company or such subsidiary or affiliate, as the case may
be, or to become employed by or enter into a contract or other agreement with
any other person, and Executive shall not approach any such employee or
consultant for any such purpose or authorize or knowingly approve the taking of
any such actions by any other person.
 
(d)           Solicitation of Customers. During the Restricted Period, Executive
shall not, directly or indirectly, initiate communications with, solicit,
persuade, entice, induce, encourage (or assist in connection with any of the
foregoing) any person within mainland China and Taiwan, who is then or has been
within the 12-month period preceding Executive’s termination of employment with
the Company a customer or account of the Company or its subsidiaries or
affiliates, or any actual customer leads whose identity Executive learned during
the course of his employment with the Company, to terminate or to adversely
alter its contractual or other relationship with the Company or its subsidiaries
or affiliates.
 
 
5

--------------------------------------------------------------------------------

 

(e)           Rights and Remedies Upon Breach. If Executive breaches, or
threatens to commit a breach of, any of the provisions of this Section 5
(collectively, the “Restrictive Covenants”), the Company and its subsidiaries
and affiliates shall, in addition to the rights set forth in this Agreement,
have the right and remedy to seek from any court of competent jurisdiction
specific performance of the Restrictive Covenants or injunctive relief against
any act which would violate any of the Restrictive Covenants, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and its subsidiaries and affiliates and that
money damages will not provide an adequate remedy to the Company and its
subsidiaries and affiliates.
 
(f)           Severability of Covenants. If any of the Restrictive Covenants, or
any part thereof, is held by a court of competent jurisdiction or any foreign,
federal, state, county or local government or other governmental, regulatory or
administrative agency or authority to be invalid, void, unenforceable or against
public policy for any reason, the remainder of the Restrictive Covenants shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated, and such court, government, agency or authority shall be empowered
to substitute, to the extent enforceable, provisions similar thereto or other
provisions so as to provide to the Company and its subsidiaries and affiliates,
to the fullest extent permitted by applicable law, the benefits intended by such
provisions.
 
(g)           Enforceability in Jurisdictions. The parties intend to and hereby
confer jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Covenants. If the courts of
any one or more of such jurisdictions hold the Restrictive Covenants wholly
invalid or unenforceable by reason of the breadth of such scope or otherwise, it
is the intention of the parties that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other jurisdiction within the geographical scope of such Restrictive Covenants,
as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.
 
6.           Indemnification.
 
(a)           General. The Company agrees that if Executive is made a party or
is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), other than a
Proceeding initiated by the Company or Executive to enforce their rights under
this Agreement, by reason of the fact that Executive is or was a trustee,
director or officer of the Company, or any predecessor to the Company or any of
their affiliates or is or was serving at the request of the Company, any
predecessor to the Company, or any of their affiliates as a trustee, director,
officer, member, employee or agent of another corporation or a partnership,
joint venture, limited liability company, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as a
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Delaware law, as the same exists or may hereafter be amended, against all
Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators. Notwithstanding the foregoing, Executive shall not be entitled
to indemnification by the Company in respect of, and to the extent that, any
Expenses arising as a result of the bad faith, willful misconduct or gross
negligence of Executive, or as a result of Executive’s conviction for a felony.
As used in this Agreement, and except as otherwise specifically excluded or made
inapplicable herein, the term “Expenses” shall include, without limitation,
damages, losses, judgments, liabilities, fines, penalties, excise taxes,
settlements, and costs, attorneys’ fees, accountants’ fees, and disbursements
and costs of attachment or similar bonds, investigations, and any expenses of
establishing a right to indemnification under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 

(b)           Enforcement. If a claim or request under this Section 6 is not
paid by the Company or on its behalf, within thirty (30) days after a written
claim or request has been received by the Company, Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.
 
(c)           Partial Indemnification. If Executive is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Executive for the portion of such Expenses
to which Executive is entitled.
 
(d)           Advances of Expenses. Expenses incurred by Executive in connection
with any Proceeding shall be paid by the Company in advance upon written request
of Executive that the Company pay such Expenses, but only in the event that
Executive shall have delivered in writing to the Company (i) an undertaking to
reimburse the Company for Expenses with respect to which Executive is not
entitled to indemnification and (ii) a statement of his good faith belief that
the standard of conduct necessary for indemnification by the Company has been
met.
 
(e)           Notice of Claim. Executive shall promptly give to the Company
notice of any claim made against him for which indemnification will or could be
sought under this Agreement. In addition, Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Executive’s power and at such times and places as are convenient for Executive.
 
(f)           Defense of Claim. With respect to any Proceeding as to which
Executive notifies the Company of the commencement thereof:
 
(i)           the Company will be entitled to participate therein at its own
expense;
 
(ii)          except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive, which in the Company’s sole discretion may
be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary.
 
(iii)         The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty that would not be paid directly or
indirectly by the Company or limitation on Executive without Executive’s written
consent. Neither the Company nor Executive will unreasonably withhold or delay
their consent to any proposed settlement.
 
(iv)         The right to indemnification and the payment of Expenses incurred
in defending a Proceeding in advance of its final disposition conferred in this
Section 6 shall not be exclusive of any other right which Executive may have or
hereafter may acquire under any statute or certificate of incorporation or
by-laws of the Company or any subsidiary, agreement, vote of shareholders or
disinterested directors or trustees or otherwise.
 
 
7

--------------------------------------------------------------------------------

 

7.           General.
 
(a)           Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be addressed to the receiving party’s address
set forth below or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid.  All notices, requests, consents and other
communications hereunder will be deemed to have been given either (A) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (B) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (C) if sent by registered or certified mail, on the fourth business day
following the day such mailing is made.  All notices, requests, consents and
other communications hereunder will be sent as follows:
 
If to the Company:
China Precision Steel, Inc.
 
18th Floor, Teda Building
 
87 Wing Lok Street
 
Sheung Wan, Hong Kong
 
People’s Republic of China
 
Attention:  Company Secretary
   
If to Executive:
At Executive’s home address, as listed in the Company’s personnel records from
time to time.



(b)           Entire Agreement.  This Agreement (together with any other
agreements referenced herein) embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof.  No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement will affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
(c)           Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.
 
(d)           Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent.
 
(e)           Successors and Assigns; Third Party Beneficiaries.  All
statements, representations, warranties, covenants and agreements in this
Agreement will be binding on the parties hereto and will inure to the benefit of
the respective successors, heirs, executors and permitted assigns of each party
hereto.  Any such successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the
Company.  Executive may not assign any of Executive’s rights to compensation or
other benefits under this Agreement, except by will or the laws of descent and
distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.  Nothing in this Agreement will be construed to create any rights or
obligations except among the parties hereto, and no person or entity will be
regarded as a third-party beneficiary of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 

(f)           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of the State of Delaware, without giving effect to the conflict of law
principles thereof.
 
(g)           Severability.  The parties intend this Agreement to be enforced as
written.  However, if any court of competent jurisdiction determines any
provision, or any portion thereof, of this Agreement to be unenforceable or
invalid, then such provision shall be deemed limited to the extent that such
court deems it valid or enforceable and the remaining provisions of this
Agreement shall nevertheless remain in full force and effect.
 
(h)           Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
 
(i)           No Waiver of Rights, Powers and Remedies.  No failure or delay by
a party hereto in exercising any right, power or remedy under this Agreement,
and no course of dealing between the parties hereto, will operate as a waiver of
any such right, power or remedy of the party.  No single or partial exercise of
any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies.  No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
(j)           Expenses.  Each party shall bear its own fees and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Agreement.  The prevailing party in any legal proceeding to enforce this
Agreement shall be entitled to legal fees and costs reasonably incurred.
 
(k)           Deductions and Withdrawals.  The Company will deduct from each
payment to be made to Executive under this Agreement such amounts, if any,
required to be deducted or withheld under applicable law or under any
Company-sponsored employee benefit plan in which Executive participates.
 
(l)           Tax Consequences.  Executive hereby acknowledges and agrees that
the Company makes no representations or warranties regarding the tax treatment
or tax consequences of any compensation, benefits or other payments under the
Agreement, including, without limitation, by operation of Section 409A.
 
(m)           Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  This Agreement may be delivered by facsimile, and
facsimile signatures shall be treated as original signatures for all applicable
purposes.
 
(n)           Opportunity to Review.  Executive hereby acknowledges that
Executive has had adequate opportunity to review these terms and conditions and
to reflect upon and consider the terms and conditions of this Agreement, and
that Executive has had the opportunity to consult with counsel of Executive’s
own choosing regarding such terms.  Executive further acknowledges that
Executive fully understands the terms of this Agreement and has voluntarily
executed this Agreement.
 
[Remainder of page left intentionally blank.  Signature page to follow.]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date and year first above written.
 
CHINA PRECISION STEEL, INC.
   
By:
/s/ Che Kin Lui
Che Kin Lui
Director
   
EXECUTIVE
 
/s/ Wo Hing Li
Wo Hing Li

 
 
10

--------------------------------------------------------------------------------

 